                                           Case 5:19-cv-02404-BLF Document 21 Filed 02/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SIMON HERNANDEZ GONZALEZ,
                                  11                                                    Case No. 19-02404 BLF (PR)
                                                           Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California
 United States District Court




                                  13               v.

                                  14     CARLOS MORALES, et al.,
                                  15                       Defendants.
                                  16

                                  17

                                  18            The Court has dismissed all claims against Defendant and granted his motion for
                                  19   summary judgment. Judgment is entered in favor of Defendant.
                                  20            IT IS SO ORDERED.
                                  21   Dated: _February 5, 2021_________                ________________________
                                  22                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  23

                                  24

                                  25
                                       Judgment
                                       PRO-SE\BLF\CR.19\02404Gonzalez_judgment
                                  26

                                  27

                                  28
